Ikgeaham, First Judge. —
The court below properly refused to allow the amendment of the answer. The plaintiff had brought his case on for trial, and the defendant then asked to amend the answer, by setting up a defence of which no notice had been given and which the plaintiff could not be expected to be prepared for with evidence. If the refusal of the justice to allow an amendment of pleadings is in any case ground of appeal, it can only be so when no injustice would result from granting the application. The defence proposed to be added by amendment was not one of which the tenant could take advantage, because no agreement to repair appears in the agreement of hiring. If the amendment was properly denied, the evidence offered to sustain the defence sought to be introduced thereby was properly excluded.
It would be idle to say that the court ought to have admitted evidence to prove a defence which it had refused the defendant leave to insert in his answer.
It was a question of fact for the court to decide for how long *58a time tbe premises were hired. The evidence was contradictory and his decision was final.
No objection was made to any question put to Foster, on the ground that the question was leading. We have held it to be necessary that the ground of objection in such a case should be stated so that the question may be correctly put to the witness, In other respects the questions were not objectionable.
The written agreement was properly'admitted in evidence, tc show the terms of the subsequent hiring. That was on the same terms as for the previous year, and a reference to the agreement for the prior year was necessary, to ascertain the terms.
The suit previously brought in the Fifth District Court was rumbar to another suit, because in that suit a judgment of non-suit was granted. Such a judgment is no bar to another action for the same cause. Where a judgment of nonsuit has been rendered bjr the court, instead of deciding finally between the parties, it has been held that such a judgment might be set up in bar of another suit; but that rule is not applicable to a case where the nonsuit was granted for want of evidence on the part of the plaintiff to make out his case. Such appears to have been the result in the cause referred to, and did not prevent the present action. There is no ground for reversing the judgment.
Judgment affirmed.